DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of Group I in the reply filed on 1/13/2022 is acknowledged.
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/13/2022.

Drawings
The drawings are objected to because dark shading is not permitted see Figures 18A-19F.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McClendon (US 2015/0181966).
McClendon discloses a wig kit, comprising a wig base cap (308); and one or more hair members (232), wherein the wig base cap is provided with one or more first fasteners (84), wherein the one or more hair members are each provided with a second fastener (82) each having adhesiveness to the first fastener, and wherein the one or more hair members (not shown) are fixed to the wig base cap through the second fastener separably adhered to the first fastener (paragraph 27; see Figure 9).
Regarding claim 2, an autohesion adhesive is disposed on one or both surfaces of the first fastener and one or both surfaces of the second fastener, and the second fastener and the first fastener adheres to each other via the autohesion adhesive (claims 12-17).

Regarding claim 4, the first fastener has a crease (see Figure 9).
Regarding claim 7, the one or more hair members each comprise a hair tress constituted by a fiber bundle having a root portion where fibers are linked to each other, and the second fastener is disposed at the root portion (claims 12-17).
Regarding claim 8, the one or more hair members each comprise a hairpiece constituted by a base portion and fibers implanted in the base portion, and wherein the second fastener is disposed at a peripheral edge portion of the base portion (see Figure 9; claims 12-17).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over McClendon (US 2015/0181966).
McClendon discloses the claimed invention except for only a crease portion of the first fastener is fixed to the wig base cap, the peel strength between the wig base cap and the one or more hair members is 20 to 50 N/cm, the adhesive strength between the second fastener and the first fastener is 1 to 9 N/cm, the autohesion adhesive is an 
It would have been obvious to one having ordinary skill in the art before the effective filing date to have only the crease portion be fixed to the wig cap, since it has been held that construction a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 169, USPQ 177, 179. It would have been obvious to one having ordinary skill in the art before the effective fling date to have the peel strength between the wig base cap and the one or more hair members be 20 to 50 N/cm, the adhesive strength between the second fastener and the first fastener be 1 to 9 N/cm, and when the total amount of natural rubber and/or a natural rubber derivative and synthetic rubber is 100 mass%, the content of the natural rubber and/or the natural rubber derivative is 30%mass  or more, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
It would have been obvious to one having ordinary skill in the art before the effective filing date to have adhesive composition contain one or more adhesive components selected from the group consisting of natural rubber, natural rubber derivatives obtained by grafting an unsaturated monomer onto natural rubber, and synthetic rubber, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Conclusion

	

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL RUNNING STEITZ whose telephone number is (571)272-1917. The examiner can normally be reached Monday-Friday 8:00am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL R STEITZ/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        
2/4/2022